Per Curiam.
This bill is founded upon two patents issued to Samuel H. Daddow, and to Esther H. Daddow, executrix of Samuel H. Daddow, Nos. 8,361 and 134,128, respectively. They are both for improvements in squibs for blasting, and it is alleged that the first claim of 8,361 and the second claim of 134,128 have been infringed *278by the defendant. Numerous witnesses have been examined touching tlieir prior knowledge and use of fuses embodying the essential features of those described in both patents. If this testimony is believed, it is decisive against the complainant. While it would serve no useful purpose to consider it in detail, it is sufficient to say that we are unable to discredit it, and hence the bill is dismissed, with costs.